DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 12/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
2.	Applicant’s arguments, 03/14/2022, pages 5-8, regarding claims 9 and 13 have been fully considered but are not persuasive.
	Regarding the 112(a) rejection:
	Applicant argues (1) because the applicant’s specification "generates a DL DMRS according to the configuration information stored in the configuration information management unit 240 and transmits the DL DMRS", and "DL DMRSs in the interfering cell are multiplexed into a part of resources corresponding to a symbol at the beginning of a data segment." Accordingly, the phrase "DL DMRSs in the interfering cell" implicitly indicates that a base station in the interfering cell transmits DL DMRS to the same terminal communicating to a base station in another cell getting interfered, one of ordinary skill in the art would have recognized that an interfering second base station transmits a DL DMRS to a terminal, and thus a terminal receives a DL DMRS from a second base station.
	Regarding the 103 rejection, 
Applicant argues (2) Liu does not teach “receive, from a first base station using a communication scheme in which uplink communication and downlink communication can be changed”;
	(3) Ang does not teach “receive control information indicating a resource for an uplink demodulation reference signal arranged in a plurality of symbols at a beginning of a subframe used for transmitting uplink data”, and “receive, from a second base station using a communication scheme in which uplink communication and downlink communication can be changed, a downlink demodulation reference signal arranged in a single symbol at a beginning of a subframe used for transmitting downlink data”; 
	(4) While Ko describes a self-contained subframe with a downlink data region and an uplink data region, Ko is silent with respect to using the self-contained subframe to change uplink and downlink communication. The examiner respectfully disagrees.

	Regarding the first argument, Applicant’s specification, page 32, Fig. 19 merely describes a functional structure of the base station 200 in which “the signal transmission unit 210 generates a DL DMRS… and transmits the DL DMRS.” Page 25, Fig. 6B merely illustrates the DL DMRS in the interfering cell are multiplexed into a part of resources corresponding to a symbol at the beginning of a data segment in which, if the DL DMRSs are not multiplexed may be used for DL data. Fig. 6C merely illustrates the resources into which the UL DMRSs are multiplexed and the resources which are muted are used to estimate a desired signal component, an inter-cell interference signal component. Furthermore, nowhere in the specification and drawings, is there a discussion regarding the same terminal (user equipment) receiving a downlink demodulation reference signal that is arranged in a single symbol at a beginning of a subframe from an interfering cell and receiving a control information from the target cell as cited in claims 9 and 13. 

Regarding the second argument, Liu [0027-0028] Fig. 1B, shows the UE 102 is configured to receive from a Pcell base station using wireless link 106 and receive from a Scell base station using wireless link 122. [Para. 0127-0129, 0133, 0140-0141] The UE receives the downlink control information (DCI) in the Pcell subframe and receives the DCI in the Scell subframe, and detects DMRS in the enhanced RS from the Scell. Where the enhanced RS, a subframe may be a self-contained subframe.  Examiner notes, it is well known in the art that in the self-contained subframe in which uplink communication and downlink communication can be changed. Furthermore, claims 9 and 13 merely describe base station using a communication scheme in which uplink communication and downlink communication can be changed. However, the claim does not require changing the uplink and downlink communication in the communication scheme for receiving the downlink uplink demodulation reference signal and transmitting the uplink demodulation reference signal.
Regarding the third argument, applicant specifically argues that “Ang is completely silent with respect to transmitting resources using a communication scheme, where uplink and downlink communication can be changed.
The examiner notes, as explained above, self-contained subframe structure is well known I the art that where the uplink and downlink communication can be changed. Furthermore, Ang [0089-0092] “a self-contained TDD subframe structure (i.e., transmitting resources may be used for communications between a UE and a base station.” As illustrated in FIG. 3, the self-contain structure includes a DL portion 315, and UL portion 360 following a guard period (GP), during which circuitry may be switched from receive mode to transmit mode. 
In addition, the applicant argues “Ang does not consider that two base stations are communicating to the same terminal simultaneously. See Ang, Figures 15 and 16.” Ang [0129] “Fig. 15 illustrates an example of a process flow 1500 for partitioned control channel techniques for DL-centric TDD subframe processing… include base station 105-e and UE 115-c, which may be examples of the corresponding devices described with reference to FIG. 1. Where communication system 100 may support operation on multiple cells or component carriers (CCs). The UE 115 in Fig. 1 may be configured with multiple downlink CCs and one or more uplink CCs for carrier aggregation. Where the CCs are referred as “cells” such as the base stations 105 in a macro cell and in a pico cell [0068-0071, 0079].
Regarding the fourth argument, as explained above, the claim does not require changing the uplink and downlink communication in the communication scheme for receiving the downlink uplink demodulation reference signal and transmitting the uplink demodulation reference signal. Furthermore, Ko [0068-0071, 0093] FIG. 6 illustrated a self-contained subframe with a DL data region and a UL data region and a guard period. Where the basic DMRS on the first symbol (in a single symbol) among OFDM symbols commonly used for data transmission in a DL data region used for transmitting downlink data. As discussed above, Liu [0127-0129, 0133, 0140-0141]teaches a terminal, comprising: a receiver configured to receive from a first base station using a communication scheme in which uplink communication and downlink communication can be changed, and receive, from a second base station using a communication scheme in which uplink communication and downlink communication can be changed, a downlink demodulation reference signal, and Ang [0068-0071, 0079, 0129] teaches the UE 115-c receives a DMRS in a self-contained subframe from base station 105-e in multiple cells. Ko is brought to remedy the deficiency of Liu and Ang, mainly that there is not an explicit teaching of a downlink demodulation reference signal arranged in a single symbol at a beginning of a subframe used for transmitting downlink data. Whether Ko teaches receiving from two difference base stations does not change the fact that Ko teaches the DMRS is transmitted through the first OFDM symbol in the data transmission region to eliminate inter-cell interference from a neighbor cell [0039, 0066].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	Claims 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 9 and 13, recites “a terminal comprising: a receiver configured to receive, from a first base station using a communication scheme in which uplink communication and downlink communication can be changed, control information indicating a resource for an uplink demodulation reference signal arranged in a plurality of symbols at a beginning of a subframe used for transmitting uplink data, and receive, from a second base station using a communication scheme in which uplink communication and downlink communication can be changed, a downlink demodulation reference signal arranged in a single symbol at a beginning of a subframe used for transmitting downlink data”. 
The specification including drawings, does not describe the same terminal receiving from a first base station a control information indicating a resource for an uplink demodulation reference signal arranged in a plurality of symbols at a beginning of a subframe used for transmitting uplink data and receiving from a second base station a downlink demodulation reference signal arranged in a single symbol at a beginning of a subframe used for transmitting downlink data. Specification [0076-0077] “Fig. 5 illustrates base stations 201 (a target cell) and 202 (interfering cell) and user equipment apparatuses 101 and 102. Where the DL communication from the base station 202 to the user equipment apparatus 102 interfering with a UL DMRS transmitted from UE 101 in the target cell. Nowhere in the specification is there a discussion regarding the same user equipment receiving control information from a first base station, and receiving a downlink demodulation reference signal from the second base station as recited in claims 9 and 13. 
Claims 10-12 are also rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., (US 2016/0043843) hereinafter Liu, in view of Ang et al. (PG Pub. US 2017/0171850), hereinafter Ang, and further in view of Ko et al. (Pat. Pub No. US 2018/0041316) hereinafter Ko.

Regarding Claim 9, Liu teaches a terminal, comprising: a receiver configured to receive from a first base station using a communication scheme in which uplink communication and downlink communication can be changed, and receive, from a second base station using a communication scheme in which uplink communication and downlink communication can be changed ([Para. 0146] Fig. 15 shows a device in Fig. 1B including receiver. [0027-0028] Fig. 1B, shows the UE 102 is configured to receive from a first communication controller 105 (Pcell base station) using wireless link 106 and receive from a second wireless controller 121 (a Scell base station) using wireless link 122. [Para. 0127-0129, 0132-0133, 0140-0141] The UE receives the downlink control information (DCI) in the Pcell subframe in the enhanced RS and receives the DCI in the Scell subframe, and DMRS in the enhanced RS from the Scell. Where the enhanced RS, a subframe, may be a self-contained subframe (i.e., uplink communication and downlink communication can be changed.
Liu does not disclose control information indicating a resource for an uplink demodulation reference signal arranged in a plurality of symbols at a beginning of a subframe used for transmitting uplink data, and receive a downlink demodulation reference signal arranged in a single symbol at a beginning of a subframe used for transmitting downlink data; and a transmitter configured to transmit, to the first base station, the uplink demodulation reference signal according to the control information, wherein the control information, indicating the resource for the uplink demodulation reference signal arranged in the plurality of the symbols at the beginning of the subframe, is transmitted through radio resource control (RRC) signaling.
Ang teaches receive control information indicating a resource for an uplink demodulation reference signal arranged in a plurality of symbols at a beginning of a subframe used for transmitting uplink data ([Para. 0115-0116, 0129-0133] Fig. 15 shows an example of a self-contained subframe with DL-centric TDD subframe in which the UE 115-c receives control information including a resources allocation for transmission of a DMRS signal to the UE 115-c in the first downlink symbol from the base station 105-e, which may be examples of the corresponding devices described with reference to FIG. 1. [Para. 0068-0071, 0079] Where communication system 100 may support operation on multiple cells or component carriers (CCs). The UE 115 in Fig. 1 may be configured with multiple downlink CCs and one or more uplink CCs for carrier aggregation. Where the CCs are referred as “cells” such as the base station 105 in a macro cell and pico cell. Fig. 10 shows the control information 1030 with UL grant for the UE to determine allocation of uplink resources, in which the DMRS is arranged in the UL symbols (i.e., UL DMRS at a beginning of a uplink portion subframe used for transmitting uplink data);
receive, from a second base station using a communication scheme in which uplink communication and downlink communication can be changed, a downlink demodulation reference signal arranged at a beginning of a subframe used for transmitting downlink data ([Para. 0129] Fig. 15, UE 115 receives a reference signal (e.g., DMRS) from a self-contained subframe. [Para. 0088-0099] UE receives a DL control information 350 within DL portion 340 (i.e., DL DMRS). FIG. 6, DL-centric subframe may be a self-contained TDD subframe that a downlink portion 605 of DL-centric subframe 600 may be received at a UE as described with reference to Fig. 1, in which DMRS 640 and 645 (i.e., downlink demodulation reference signal) are arranged at the beginning of the DL-centric subframe used for transmitting downlink data), and a transmitter ([Para. 0160-016] Fig. 21, a block diagram of a wireless device 2100 (UE 115) including a transmitter 2115) configured to transmit, to the first base station, the uplink demodulation reference signal according to the control information ([Para. 0133] The UE 115 may process the resource allocation and reference signal. The UE 115 based at least in part on the resource allocation, may transmit a reference signal such as a DMRS to the base station in an uplink portion of the UL-centric subframe), wherein the control information, indicating the resource for the uplink demodulation reference signal arranged in the plurality of the symbols at the beginning of the subframe, is transmitted through radio resource control (RRC) signaling ([Para. 0114, 0123-0124, 0133] The RRC signaling (control information) may be semi-static signaling or dynamic signaling provided to UE including partitioned control information indicating the uplink demodulation reference signal which is arranged in the plurality of the symbols at the beginning of the subframe as shown in Figs. 5, 6, 7.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu and Ang to improve throughput and link efficiency.
The combination of Liu and Ang does not disclose a downlink demodulation reference signal arranged in a single symbol at a beginning of a subframe used for transmitting downlink data.
Ko from the same field of endeavor teaches a downlink demodulation reference signal arranged in a single symbol at a beginning of a subframe used for transmitting downlink data ([Para. 0068-0071, 0093] FIG. 6 illustrated a self-contained subframe with a DL data region and a UL data region and a guard period. Where the basic DMRS on the first symbol (in a single symbol) among OFDM symbols commonly used for data transmission in a DL data region used for transmitting downlink data to eliminate inter-cell interference [0039].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Ang and Ko to improve channel estimation performance for an NR system.

Regarding Claim 10, the combination of Liu and Ang does not disclose wherein in the subframe used for transmitting the downlink data, a resource corresponding to the resource for the uplink demodulation reference signal is muted. 
Ko teaches wherein in the subframe used for transmitting the downlink data, a resource corresponding to the resource for the uplink demodulation reference signal is muted. (i.e., DL data are not transmitted) ([Para. 0068-0070, 0097] Fig. 6, describes in a subframe structure, starting points of a DL data region and a UL data region may differ, where the basic DMRS on the first symbol among OFDM symbols commonly used for data transmission in a DL data region and a UL data region, where the DL data are not transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Ang and Ko to improve channel estimation performance for an NR system.

Regarding Claim 11, Liu does not disclose wherein in the plurality of symbols at the beginning of the subframe used for transmitting the uplink data, a resource into which the uplink demodulation reference signal is not multiplexed is muted.
 Ang teaches wherein in the plurality of symbols at the beginning of the subframe used for transmitting the uplink data, a resource into which the uplink demodulation reference signal is not multiplexed is muted (i.e., UL data is not transmitted). ([Para. 0092] Fig. 10, shows the uplink portion 1020 of the UL-centric subframe 1000, where at the beginning of the subframe used for transmitting uplink data, a resource 1075 into which the UL DMRS is not multiplexed is muted (i.e., UL data is not transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Ang and Ko to improve channel estimation performance for an NR system.

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 11.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170317794, You et al., discloses method for transmitting uplink signal and receiving uplink signal.
US  20170331577, Parkvall et al., disclose a Network Architecture, Methods, And Devices for A Wireless Communications Network.
US 20180092111, Chaudhuri et al., disclose maximizing a frame’s arrangement thereby increasing processing time.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413